Citation Nr: 0604984	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-10 781	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
stomach ulcer.

2. Entitlement to service connection for a low back 
disability.

3. Entitlement to a rating higher than 10 percent of a hiatal 
hernia.

4. Entitlement to service connection for sleep problems.

5. Entitlement to service connection for constipation.

6. Entitlement to service connection for fibromyalgia.

7. Entitlement to service connection for a nervous condition.

8. Entitlement to service connection for a furuncle of the 
left arm.

9. Entitlement to service connection for a pulmonary 
condition.

10. Entitlement to service connection for hypertension.
REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to October 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of December 2002 and February 2003 rating decisions 
of the Huntington, West Virginia, Department of Veterans' 
Affairs (VA), Regional Office (RO).  

The veteran testified before the undersigned Acting Veterans 
Law Judge via a Videoconference hearing in August 2004.

The increased rating claim and the claims of service 
connection for a low back disability, sleep problems, 
constipation, fibromyalgia, a nervous condition, a furuncle 
of the left arm, a pulmonary condition, and hypertension are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The RO denied service connection for a stomach ulcer in a 
rating decision in June 1967; the veteran was notified of the 
decision and of his right to appeal. 

2. The additional evidence submitted since that time is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

The evidence received since the RO denied service connection 
for a stomach ulcer in June 1967 is not new and material; 
therefore, the 1967 rating decision remains final and is not 
reopened.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

The RO provided the veteran pre-adjudication VCAA notice by 
letter, dated in August 2002.  The veteran was notified of 
the evidence needed to substantiate the claim to reopen, 
namely, new and material evidence.  The veteran was also 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

The VCAA notice was deficient to the extent that the 
provision of 38 C.F.R. § 3.159, requesting that the claimant 
provide any evidence in his possession that pertained to the 
claim, was not cited. The veteran has stated that all his 
care has been provided by VA and the RO has obtained VA 
records.  As the veteran has had a meaningful opportunity to 
participate effectively in the processing of his claim and as 
he had the opportunity to submit additional argument, which 
he did, and evidence, and to address the issue at a hearing 
before the Board, the veteran has not been prejudiced by the 
defective notice of the pertinent provision of 38 C.F.R. 
§ 3.159.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As no outstanding records in the 
custody of either a Federal agency or non-Federal agency have 
been identified, VA has satisfied the duty to assist in the 
claim to reopen. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A rating decision by the RO becomes final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. § 7105(c).  

The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is received the 
claim shall be reopened and the former disposition of the 
claim reviewed.  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Analysis

The evidence that was of record at the time of the June 1967 
denial of service connection for a stomach ulcer included the 
service medical records.  The service medical records showed 
that the veteran first complained of stomach trouble in March 
1962.  Gastroenteritis was noted. In May 1962, he was seen 
for a similar complaint, and the impression was a nervous 
stomach.  In March 1964, he complained of stomach distress 
for about a year's duration.  He continued to report stomach 
symptoms.  In April 1966, it was felt that he had a probable 
peptic ulcer; however, an upper gastrointestinal (UGI) series 
was normal.  An UGI in June 1966 was normal.  In July 1966, 
an UGI revealed an irritable duodenal bulb, but no evidence 
of an ulcer.  On separation examination, there was a history 
of a dudodenal ulcer. 

The veteran was examined by VA in May 1967.  An UGI series 
was normal.  The diagnosis was no organic upper 
gastrointestinal pathology found.

The evidence submitted since the 1967 denial included VA 
treatment records developed from the 1990s to 2003.  On VA 
examination in December 2002, an UGI showed a small ulcer at 
the body of the stomach; however, an endoscopy in April 2003 
showed that the stomach had some scattered edematous folds in 
the body; significantly, no peptic ulcer was found.  The 
duodenum was also normal.  The impression was gastritis.

The veteran testified that he had been treated for an ulcer 
during service and that this condition still exists.  He said 
that he had been placed on a bland diet in service.  
Therefore, he believes that service connection is justified.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  The VA treatment records and the 
testimony offered by the veteran are new, in that they were 
not previously before agency decision makers.

The evidence is not material as it does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim, that is, the veteran suffers from a current ulcer that 
can be related to his period of service.  The evidence 
previously of record indicated that the veteran was thought 
to have a stomach ulcer in service, but diagnostic testing, 
consisting of three UGI series were normal.  After service, 
no stomach ulcer was found on VA examination in May 1967, 
which included an UGI series that was also normal.  The claim 
was previously denied on the basis that there was no evidence 
of a stomach ulcer. 

The additional evidence of record also does not show the 
current presence of a stomach ulcer as diagnostic testing, 
endoscopy, revealed a normal duodenum and no peptic ulcer. 
Therefore, there continues to be no objective evidence that 
establishes that the veteran currently suffers from a chronic 
stomach ulcer. 

It is concluded, therefore, that the veteran has not 
presented new and material evidence to reopen the claim for 
service connection for a stomach ulcer.  Accordingly, the 
claim is not reopened and the RO's 1967 rating decision 
remains final.

ORDER

New and material evidence not having been presented to reopen 
a claim of service connection for a stomach, the benefit 
sought on appeal is denied.


REMAND

In August 2004, the veteran testified that he had treatment 
at the Huntington VA in the past 6 months for the hiatal 
hernia.  The last records in the claims folder date from July 
2003.  Given the veteran's complaint of an increase in 
severity and treatment since his last VA examination in 
December 2002, further evidentiary development is needed. 

On the claim of service connection for a low back disability, 
the service medical records document low back pain in 1962, 
requiring light duty, and low back strain in 1964 after a 
fall.  After service, back problems were noted in 1992 and 
2000.  In August 2004, the veteran testified that 
degenerative joint disease, established by X-rays, was 
diagnosed by VA.  VA records in 2003 document back pain and 
degenerative joint disease, but there is no report of X-ray.  

In a December 2003 rating decision, the RO denied service 
connection for sleep problems, constipation, fibromyalgia, a 
nervous condition, a furuncle of the left arm, a pulmonary 
condition, and hypertension.  In January 2004, the veteran 
submitted a notice of disagreement with this rating decision.  
The veteran is entitled to a statement of the case, and 
further procedural development is required under Manlincon v. 
West, 12 Vet. App. 238 (1998).

Accordingly, this case is REMANDED for the following:

1. Request VA records, including X-ray 
reports, from the Huntington, West 
Virginia VAMC since July 2003. 

2. Schedule the veteran for a VA 
examination to determine the current 
degree of impairment due to a hiatal 
hernia.  The claims folder must be made 
available to the examiner for review.  
The examiner is asked to comment on 
whether the veteran has persistent 
recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or 
shoulder pain that is productive of 
considerable impairment of health.  

3. If VA records establish degenerative 
joint disease of the low back by X-ray, 
schedule the veteran for a VA orthopedic 
examination of low back.  The claims 
folder must be made available to the 
examiner for review.  The examiner, after 
reviewing all the evidence of record, to 
include the service medical records, 
should render an opinion as to whether it 
is at least as likely as not that 
degenerative joint disease of the low 
back or low back pathology, is related to 
the acute episodes of low back pain and 
strain in 1962 and 1964 during service.  

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.

4. Furnish the veteran a statement of the 
case on the issues of service connection 
for sleep problems, constipation, 
fibromyalgia, a nervous condition, a 
furuncle of the left arm, a pulmonary 
condition, and hypertension.  Notify the 
veteran that on these issues he must 
timely file a substantive appeal if he 
intends to appeal the rating decision to 
the Board. 

5. After the above development, 
adjudicate the claim for increase and the 
claim of service connection for a low 
back disability.  If any claim remains 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


